Citation Nr: 1540120	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  05-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968 and from January to May 1991.  The Veteran also served in the Army National Guard from January 1985 to January 1995 and in the Army Reserve from January 1995 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2003 and May 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2006, the Veteran testified at a videoconference hearing.  A transcript of the hearing is of record.

As noted in the previous remand, the Board has remanded this claim to the Agency of Original Jurisdiction (AOJ) several times. The claim was last remanded in February 2015.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Action ordered in the Board's February 2015 remand has not been completed, the evidence remains inadequate to properly address the matter on appeal, and this matter must be remanded, once again, for completion of the action previously sought, and for further adjudicatory action.  See Stegall v. West, 11 Vet. App. 268   (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

The Veteran is seeking service connection for hypertension.  As noted in the previous remand, the Board found that the August 2012 and October 2013 VA examinations and opinions of record were not adequate to address the claim on a secondary basis, to include the question of whether any of the Veteran's service-connected disorders (including lumbar and cervical spine disabilities and coronary artery disease) and in particular, any medication prescribed to treat these disabilities, has aggravated the Veteran's hypertension.  Moreover, the examiner was specifically requested to reconcile the statement made in the August 2012 VA examination report that there were no changes in the Veteran's hypertension medication until 1999 following his diagnosis of coronary artery disease.  The case was remanded for further VA examination and opinion.

The Veteran underwent further VA examination in March 2015 by the same VA examiner who conducted the August 2012 and October 2013 VA examinations.  The examiner concluded that there was no objective evidence that hypertension was aggravated by any of his service-connected disorders.  The rationale provided was somewhat confusing  but the examiner essentially noted that there was no notation of blood pressure medications prior to March 1999 and that coronary artery disease and lumbar and cervical spine disabilities were diagnosed following the initial hypertension diagnosis.  The examiner also noted recent blood pressure readings of 130/65, 130/62 and 128/65 as a reason for the negative opinion but did not discuss the significance of the readings. 
 
The Board finds that the rationale provided by the examiner essentially did not provide any further clarification or insight on the claim for hypertension on a secondary basis.  Moreover, the examiner also did not address the question of whether any medication used to treated his service-connected disabilities has aggravated the Veteran's hypertension or reconcile the statement made in the August 212 VA examination report, as requested by the Board.  Accordingly, further opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be forwarded to an appropriate physician (other than the VA examiner who provided the opinions in August 2012, October 2013 and March 2015, if possible) for review and advisory medical opinion as to:
 
Whether it is at least as likely as not that the Veteran's service-connected disabilities, including coronary artery disease, lumbar spine degenerative changes, and/or cervical spine degenerative changes, including any medication used to treat these disabilities, has aggravated the Veteran's claimed hypertension.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.   38 C.F.R. 
§ 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




